STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2021    KW   1422


VERSUS


JASON      RENARD                                                   DECEMBER          30,   2021




In   Re:         Jason       Renard,       applying     for   supervisory        writs,       22nd
                 Judicial       District      Court,     Parish    of    St.    Tammany,       No.
                 517, 154.




BEFORE:          WHIPPLE,      C. J.,     PENZATO AND    HESTER,   JJ.


        WRIT     DENIED.


                                                  VGW

                                                  AHP
                                                  CHH




COURT      OF   APPEAL,      FIRST      CIRCUIT




        DEPUTY      CLERK     OF   COURT

                 FOR   THE    COURT